This action was instituted by Hazel M. Johnson, as plaintiff, against her husband, Paul J. Johnson, as defendant, for the purpose of procuring a decree of divorce and custody of her minor child, together with a division of property and alimony. The trial court made findings of fact and conclusions of law in plaintiff's favor, and granted her an interlocutory order, adjudging that she was entitled to a divorce from defendant, awarding her the care and custody of their minor daughter, subject to the right of defendant to visit his child at reasonable times and places, directing that defendant pay twenty-five dollars per month for the support *Page 701 
of his child, and adjudicating the property rights of the parties. From the entrance of this interlocutory order, defendant appeals.
The parties were married in July, 1925, and respondent alleged in her complaint, and the trial court found, that appellant had neglected and refused to make suitable provision for the support of his family. The court also found that respondent's allegations to the effect that appellant had been guilty of cruel treatment toward her were true.
This case presents only disputed questions of fact, and we feel that no good purpose would be subserved by an extensive review of the unfortunate marital situation which exists between these parties. An examination of the evidence satisfies us that the findings of the court are sustained by testimony which that court evidently believed to be true. The trial court was in a better position than are we to pass upon the disputed questions of fact presented by the testimony, and we find no warrant in the record for disturbing the decision rendered.
The order appealed from is affirmed.
FULLERTON, C.J., TOLMAN, HOLCOMB, and MITCHELL, JJ., concur.